Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 6; claim 11, line 5 is objected to because of the following informalities:  “the annular duct is annular along an entire” should be - -the single annular duct is annular along an entire - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahm (US 20070056290 as referenced in OA dated 9/4/2018).

    PNG
    media_image1.png
    660
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    733
    media_image2.png
    Greyscale

Annotated Figure 2 and 10 of Dahm (US 20070056290 as referenced in OA dated 9/4/2018).
Regarding claim 1, Dahm discloses an axial fluid machine (Figure 1; 10) to extract power (Paragraph 0030, 0031) from a working fluid (The working fluid of Figure 2; 10 which includes Figure 10; Air/Fuel In and Exhaust) moving at a supersonic speed (Figure 10; 40 and 44 is a supersonic diffuser and nozzle, so that the working fluid is moving at a supersonic speed) to drive a shaft (Figure 2; 18), comprising
a single annular duct (The annular duct of Figure 2 which connects 48 and 38.  For clarification, Annotated Figure 2; labeled single annular duct which consists of only a single instance of 36) with a central axis (Figure 2; A) confined by an inner wall (Annotated Figure 2; labeled inner wall) and a concentric outer wall (Annotated Figure 2; labeled outer wall), having an inlet port (Figure 2; 48) at a first end (The end where Figure 2; 48 is located) of said single annular duct for injecting said working fluid and an exhaust port (Figure 2; 38) at an opposite end (The opposite end where Figure 2; 48 is located) of said single annular duct, wherein the single annular duct is annular along its entire extent from the inlet port to the exhaust port (Annotated Figure 2; labeled single annular duct is annular along its entire extent from the inlet port to the exhaust port.  In the instant application, Figure 3 and 5 show an annular duct that is annular along its entire extent despite gaps forming between the bladeless rotor surface and at least one of the inner wall and concentric outer wall.  Like the instant application, Dahm discloses that the single annular duct is annular along its entire extent from the inlet port to the exhaust port despite gaps between adjacent components.) and forms a circumferentially closed ring (Figure 2; 46 being annular forms the annular duct as a circumferentially closed ring, Paragraph 0040.  For example, the annular duct between 54 and 46 aft of 56 is a circumferentially closed ring); 
at least one rotor (Figure 2; 12 and 24 are each rotors.  Paragraph 0046 states 12 can rotate as well) coaxial with said annular duct and having a bladeless rotor surface (Figure 10; 14 and Annotated Figure 10; labeled rotor surface, each within labeled box are the rotor surfaces) that is flush with said inner wall or said concentric outer wall such that said inner wall or said concentric outer wall is at least partly formed by said bladeless rotor surface (The rotor surfaces are flush with the respective inner and outer walls immediately upstream of Annotated Figure 10; labeled box), wherein said at least one rotor is operatively connected to the shaft (Paragraph 0046) for transmitting rotational movement (Paragraph 0046) to said shaft (Paragraph 0037);
wherein a distance (The distance between Annotated Figure 10; labeled outer rotor surface and 14) between said bladeless rotor surface and said inner wall or said concentric outer wall is provided and a free space (The free space between Annotated Figure 10; labeled outer rotor surface and 14) is extending over at least 75% (There is 100% free space because there is nothing between Annotated Figure 10; v outer rotor surface and 14) of said distance between said bladeless rotor surface and said inner wall or said concentric outer wall of said single annular duct opposite to said bladeless rotor surface,
wherein said inlet port directs a flow direction (The right end of the arrows through Figure 2; 48 are parallel with A) for said working fluid that extends parallel to said central axis, wherein said inlet port leads directly to said single annular duct.
Regarding claim 2, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said inlet port has an annular cross-section (The inlet port has an annular cross section because Paragraph 0040 states the housing, 46, has an inverted funnel shape) and connects directly to said single annular duct, wherein said inlet port is coaxial with said annular duct (The inlet port connects directly to the annular duct and is coaxial with the annular duct).
Regarding claim 4, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said bladeless rotor surface has a surface texture that is smooth (Annotated Figure 10; labeled outer rotor surface is smooth, dimpled at Figure 10; 42, and has a wave at Figure 10; 44), rough (distributed or localized), porous, dimpled (Annotated Figure 10; labeled outer rotor surface is smooth, dimpled at Figure 10; 42, and has a wave at Figure 10; 44), wavy (Annotated Figure 10; labeled outer rotor surface is smooth, dimpled at Figure 10; 42, and has a wave at Figure 10; 44) or any combination of such surface textures, to modify viscous interactions (Functional Language, the surface texture affects the viscous interactions between the fluid and surface.  The Darcy-Weisbach equation relates friction (head loss) to surface roughness or texture.) between the said working fluid and said bladeless rotor surface.
Regarding claim 5, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said bladeless rotor surface is provided in said concentric outer wall of the single annular duct (The outer rotor surface is provided in the outer wall because it defines the outer wall), wherein a free side (The side of Annotated Figure 10; labeled outer rotor surface which faces 14) of the bladeless rotor surface is facing said inner wall.
Regarding claim 6, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said bladeless rotor surface is provided in said inner wall of the single annular duct (Figure 2; 14 is provided in the inner wall because it defines the inner wall), wherein a free side (The side of Figure 10; 14 which faces Annotated Figure 10; labeled outer rotor surface) of the bladeless rotor surface is facing said outer wall.
Regarding claim 7, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said bladeless rotor surface (Figure 2; 14) of said at least one rotor (Figure 2; 12.  Paragraph 0046) is extending along said inner wall (Figure 2; 14 extends along the inner wall), and wherein at least a second rotor (Figure 2; 24 is a second rotor) is provided which has a second rotor surface (Annotated Figure 10; labeled outer rotor surface) extending along said concentric outer wall (The rotor surface of the second rotor extends along the outer wall).
Regarding claim 8, Dahm discloses the invention as claimed.  
Dahm further discloses wherein upstream from said bladeless rotor surface said single annular duct comprises at least an injector (Figure 2; 60) for a fuel (The liquid fuel in Paragraph 0042).
Regarding claim 9, Dahm discloses the invention as claimed.  
Dahm further discloses being integrated into jet (Intended use, Paragraph 0031 states the engine can drive an airplane propeller, so that it would be integrated into an airplane/jet) and/or rocket engines, incorporating a subsonic (Figure 10; 42 is a subsonic combustor.  Paragraph 0008) and/or supersonic combustor, with deflagration (The subsonic combustor has deflagration.  Paragraph 0008) and/or detonation.
Regarding claim 10, Dahm discloses the invention as claimed.  
Dahm further discloses being integrated into an energy production system (Intended Use, Paragraph 0031 states the engine is deployed as a power generation system. Figure 2; 10 and 22 form an energy production system), incorporating a subsonic (Figure 10; 42 is a subsonic combustor.  Paragraph 0008) and/or supersonic combustor, with deflagration (The subsonic combustor has deflagration.  Paragraph 0008) and/or detonation.
Regarding claim 11, Dahm discloses a method for extracting power (Paragraph 0030, 0031) from a working fluid (The working fluid of Figure 2; 10 which includes Figure 10; Air/Fuel In and Exhaust) wherein a flow (The flow of the working fluid in Figure 2; 10) of said working fluid is generated through a single annular duct (The annular duct of Figure 2 which connects 48 and 38. For clarification, Annotated Figure 2; labeled single annular duct which consists of only a single instance of 36), with a central axis (Figure 2; A), from an inlet port (Figure 2; 48) towards an exhaust port (Figure 2; 38) between an inner wall (Annotated Figure 2; labeled inner wall) and a concentric outer wall (Annotated Figure 2; labeled outer wall) of the single annular duct along an axial direction (The axial direction with respect to Figure 2; A) of the single annular duct, wherein the single annular duct is annular along an entire extent from the inlet port to the exhaust port (Annotated Figure 2; labeled single annular duct is annular along its entire extent from the inlet port to the exhaust port.  In the instant application, Figure 3 and 5 show an annular duct that is annular along its entire extent despite gaps forming between the bladeless rotor surface and at least one of the inner wall and concentric outer wall.  Like the instant application, Dahm discloses that the single annular duct is annular along its entire extent from the inlet port to the exhaust port.) and forms a circumferentially closed ring (Figure 2; 46 being annular forms the annular duct as a circumferentially closed ring, Paragraph 0040.  For example, the annular duct between 54 and 46 aft of 56 is a circumferentially closed ring),
said flow having at least an axial velocity component (The flow which is denoted by arrows in Figure 2 has an axial velocity component) along said axial direction and a tangential velocity component (The aximuthal velocity in Paragraph 0044), wherein viscous interactions (The friction of the air and 24 in Paragraph 0037) occur between said working fluid and at least one bladeless rotor surface (Only Annotated Figure 10; labeled outer rotor surface in labeled box.  See Annotated Figure 10.), wherein said at least one bladeless rotor surface presenting the viscous interactions (The friction of the air and 24 in Paragraph 0037) with the working fluid extends flush with and in prolongation of said inner wall and/or said concentric outer wall (The junction between the bladeless rotor surface and the upstream wall portion are flush with each other) when the working fluid travels through said single annular duct,
wherein said viscous interactions generate a viscous drag force (The drag force from the friction of the air and 24 in Paragraph 0037) onto said at least one bladeless rotor surface such that said tangential velocity component is converted into a rotational motion (The rotational movement caused by the net torque which is a result of the friction of the air and 24 in Paragraph 0037) of said rotor surface around said central axis while said working fluid travels through said single annular duct,
wherein shock waves (Shockwaves would be present on at least in Figure 10; 40.  Paragraph 0035 states that 36 creates a ramjet flow path.  Ramjets are known to utilize shockwaves in the inlets (Figure 10; 40) for compression purposes) are generated in said working fluid to enhance said viscous interactions (A shockwave acting on said rotor surface would result in a separated flow.  A separate flow would increase the viscous interactions.) between said working fluid and said at least one bladeless rotor surface, 
wherein said working fluid subsequently leaves said single annular duct through said exhaust port (The working fluid leaves through Figure 2; 38),
wherein at least one driving shaft (Figure 2; 18) is powered by the rotational motion of said at least one bladeless rotor surface (Paragraph 0037).
Regarding claim 13, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said working fluid is travelling through said single annular duct at a supersonic speed (Figure 10; 40 and 44. Paragraph 0008).
Regarding claim 14, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said working fluid is a plasma, a gas (Figure 10; Air/Fuel In.  Air is a gas.  Paragraph 0008 states the Fuel can be gaseous or liquid), a liquid (Paragraph 0008 states the Fuel can be gaseous or liquid) or a heterogeneous combination of them.
Regarding claim 15, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said working fluid, having said tangential velocity component, generates a tangential viscous drag force component (The tangential component of the viscous drag force) that is acting on said at least one bladeless rotor surface such that the at least one bladeless rotor surface is rotating at a tangential velocity (The tangential velocity of the rotor surface) that is lower than the tangential velocity component of said working fluid (When the working fluid drives the rotor, the rotation of the rotor must be less than the tangential velocity component of the working fluid because the rotor drives accessories such as the generator  (which adds drag to the system) as shown in Figure 2.  Further, if the working fluid were able to accelerate the shaft to the same or greater speed, it would be a perpetual motion machine which is impossible because efficiency would be equal to or greater than 100% (there are no mechanical losses)).
Regarding claim 16, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said working fluid flows over said at least one bladeless rotor surface in order to develop said viscous drag forces (The frictional forces from the friction of the air and 24 in Paragraph 0037) between the at least one bladeless rotor surface and the working fluid such that a torque (The torque from the frictional forces in Paragraph 0037) is generated that is transmitted to said at least one driving shaft (Paragraph 0037).
Regarding claim 17, Dahm discloses the invention as claimed.  
Dahm further discloses wherein combustion of the working fluid is generated within said single annular duct (Combustion occurs within the annular duct), in particular between said at least one bladeless rotor surface and said inner wall (Figure 10, shows combustion occurring between the rotor surface and inner wall) or said concentric outer wall opposing said at least one bladeless rotor surface.
Regarding claim 18, Dahm discloses the invention as claimed.  
Dahm further discloses wherein said combustion is initiated upstream from said at least one bladeless rotor surface (Combustion is initiated at the upstream end of Figure 10; 42 which is upstream of the rotor surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahm.
Regarding claim 12, Dahm discloses the invention as claimed.
Dahm does not disclose wherein said axial velocity component is larger than said tangential velocity component.
However, Dahm teaches in paragraph 0044 that the angle at which the flow enters the flow channels (the angle of the channel defines the axial and tangential flow components) is a results effective variable that control the pressure losses and other detrimental effects.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Dahm teaches in paragraph 0044 that the angle at which the flow enters the flow channels (the angle of the channel defines the axial and tangential flow components) is a results effective variable that control the pressure losses and other detrimental effects. Therefore, an ordinary skilled worker would recognize that the axial and tangential flow components are result-effective variables that control the pressure losses and other detrimental effects.  Thus, the claimed limitation of wherein said axial velocity component is larger than said tangential velocity component is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Dahm wherein said axial velocity component is larger than said tangential velocity component in order to optimize the pressure losses and other detrimental effects.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahm in view of Greenwood (US 2989922 as referenced in OA dated 11/04/2020).
Regarding claim 19, Dahm discloses the invention as claimed.
Dahm does not disclose wherein upstream from said bladeless rotor surface, said single annular duct comprises an ignition system for initiating combustion of the working fluid comprising said fuel.
However, Greenwood teaches a ramjet (Column 1, line 9-16) wherein a single annular duct (The single annular duct formed by Figure 1; 2, 8, 26) comprises an ignition system (Figure 1; 26) for initiating combustion (Column 2-3, line 62-2 and Column 5, line 4-14) of a working fluid (The fuel-air mixture in Column 2-3, line 62-2) comprising a fuel. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Dahm wherein said single annular duct comprises an ignition system for initiating combustion of the working fluid comprising said fuel as taught by and suggested by Greenwood in order to permit a smaller combustion chamber or permit a higher temperature in the combustion chamber (Column 2-3, line 62-2).
It is herein asserted that the combined invention of Dahm in view of Greenwood, the ignition system is upstream of said bladeless rotor surface because Greenwood has Figure 1; 26 in the entire combustor (Figure 1 and Column 2, line 44-52), so that the entire Figure 10; 42 of Dahm has Figure 1; 26 of Greenwood.  Therefore, a portion of Figure 1; 26 of Greenwood would be upstream of the rotor surface of Dahm because the rotor surface of Dahm only begins at the downstream half of the combustor of Dahm.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 6328527 as referenced in OA dated 11/15/2021) in view of Effenberger (US 4402647).


    PNG
    media_image3.png
    550
    707
    media_image3.png
    Greyscale

Annotated Figure 14 of Conrad (US 6328527 as referenced in OA dated 11/15/2021)
Regarding claim 1, Conrad discloses an axial fluid machine (Figure 16; 10) to extract power from a working fluid (Column 1, line 4-8, 42-50) moving at a supersonic speed (The fluid moves at a supersonic speed.  Column 7, line 6-8) to drive a shaft (Figure 14; 20), comprising
a single annular duct (The annular duct formed by Annotated Figure 14; labeled inner and outer walls) with a central axis (The central axis of Figure 14; 20) confined by an inner wall (Annotated Figure 14; labeled inner wall) and a concentric outer wall (Annotated Figure 14; labeled outer wall), having an inlet port (Annotated Figure 14; labeled inlet) at a first end (The left end of the annular duct where the inlet is located) of said single annular duct for injecting said working fluid and an exhaust port (Annotated Figure 14; labeled outlet) at an opposite end (The right end of the annular duct where the inlet is located) of said single annular duct, wherein the single annular duct is annular along an entire extent from the inlet port to the exhaust port (In the instant application, Figure 3 and 5 show an annular duct that is annular along an entire extent despite gaps forming between the bladeless rotor surface and at least one of the inner wall and concentric outer wall.  Like the instant application, Conrad discloses that the single annular duct is annular along an entire extent from the inlet port to the exhaust port despite that gaps between adjacent components.);
at least one rotor (Figure 14; 12’) coaxial with said annular duct and having a bladeless rotor surface (The outer surfaces of Figure 14; 22’ that form Annotated Figure 14; labeled outer wall and the outer surface of Figure 14; 20’ that form 22’) that is flush with said inner wall or said concentric outer wall such that said inner wall (The outer surface of Figure 14; 20’ is flush with itself) or said concentric outer wall (Each outer surface of Figure 14; 22’ is flush with itself and outer surfaces of adjacent Figure 14; 22’) is at least partly formed by said bladeless rotor surface, wherein said at least one rotor is operatively connected to the shaft for transmitting rotational movement to said shaft (Column 1; line 42-50);
wherein a distance (The distance between Annotated Figure 14; labeled inner wall and the outer surfaces of Figure 14; 22’ that form Annotated Figure 14; labeled outer wall) between said bladeless rotor surface and said inner wall or said concentric outer wall is provided and a free space (The free space between Annotated Figure 14; labeled inner wall and the outer surfaces of Figure 14; 22’ that form Annotated Figure 14; labeled outer wall) is extending over at least 75% (Figure 14 shows that in this cross-section 100% of the distance is free space) of said distance between said bladeless rotor surface and said inner wall or said concentric outer wall of said single annular duct opposite to said bladeless rotor surface,
wherein said inlet port directs a flow direction (The inlet directs at least of a portion of the working fluid parallel to the central axis) for said working fluid that extends parallel to said central axis, wherein said inlet port leads directly to said single annular duct.
Conrad does not disclose wherein the single annular duct forms a circumferentially closed ring.
However, Effenberger teaches an axial fluid machine (Figure 1) to extract power (Column 9, lines 22-25) from a working fluid (The working fluid Column 8, line 65-68) to drive a shaft (Figure 1; 38), comprising
a single annular duct (The annular duct formed between Figure 1; 34b-34f and 24.)  with a central axis (Figure 1; 42) confined by an inner wall (The inner wall formed by Figure 1; 24) and a concentric outer wall (The outer wall formed by Figure 1; 34), wherein the single annular duct is annular along its entire extent from the inlet port to the exhaust port and forms a circumferentially closed ring (Figure 2 shows the annular duct forming a circumferentially closed ring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Conrad wherein the single annular duct forms a circumferentially closed ring as taught by and suggested by Effenberger in order to maintain proper inter-disk spacing (Column 5, line 52-65.  The modification uses the mounting arrangement of Effenberger in Conrad).
Regarding claim 20, Conrad in view of Effenberger teaches the invention as claimed.
Conrad further discloses wherein the singular annular duct (In the combined invention of Conrad in view of Effenberger, the singular annular duct forms a closed ring) has a constant annular cross-section along its entire extent from the inlet port to the exhaust port (In the instant application, Figure 5 shows an annular duct with a constant annular cross-section along its entire extent despite gaps forming between the bladeless rotor surface and at least one of the inner wall and concentric outer wall.  Like the instant application, Conrad discloses that the single annular duct having a constant annular cross-section despite gaps forming between the bladeless rotor surface and at least one of the inner wall and concentric outer wall)

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Dahm does not disclose a single annular duct having the shape of a closed ring.  Examiner respectfully disagrees.  The duct as shown in Figure 1; labeled single annular duct has portions that are annular or ring-shaped.  Applicant further asserts that 36 are four separated flow channels which are not a single annular duct.  Annotated Figure 1; labeled single annular duct which includes one instance of 36 which forms a single annular duct, or one annular duct.
Applicant asserts that the single annular duct of Conrad is not a single annular duct because of the gaps.  Examiner respectfully disagrees.  First, like the instant application, the gap between adjacent components are not considered part of the annular duct.  Secondly, there is a flowpath for the fluid in Conrad to flow from 22 of a respective 12 to an adjacent, downstream 22 of a respective, adjacent, downstream 12, see at least Column 9, lines 50-60, so that there is a single annular duct formed by Annotated Figure 1; labeled outer and inner walls.  
Applicant further asserts that the gaps are large, so that Conrad does not disclose a single annular duct.  Examiner respectfully disagrees.  First, the instant application does not include the gaps to be included in the single annular duct which is the same reasoning applied to the prior art.  Lastly, even if the gaps of Conrad are large and a portion of the fluid flows through these gaps, there is still a flow of the fluid in Conrad that flows from one 22 of a respective 12 to another downstream 22 of a respective downstream 12, see at least Column 9, lines 50-60, so that there is a single annular duct formed by Annotated Figure 1; labeled outer and inner walls.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamed et al (Flow Separation in Shock Wave Boundary Layer Interactions as referenced in OA dated 9/4/2018) states in the Introduction “Shock boundary layer interactions are usually the cause of flow separation at hypersonic and supersonic speeds.”
Ramgen Power Systems (as referenced in OA dated 9/4/2018) states “At supersonic velocities, air is ingested into the engine and flows around a fixed obstructing body in the center of the engine duct, "ramming" the air flow into channels between the center-body and the engine's sidewall. Inside these channels, the airflow is almost instantaneously slowed to subsonic speeds, creating "shock waves." These shock waves are associated with a dramatic increase in pressure, or, in other words, "shock compression."”
Neubrand et al (US 20150345297 as referenced in OA dated 11/4/2020) in Figure 3a shows a blade
Marini et al (US 8092178 as referenced in OA dated 11/4/2020) shows a blade as Figure 2, 24.
Nuvotny (US 5135354 as referenced in OA dated 11/4/2020) shows a blade as Figure 2, 22.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741